Per Curiam.
This is a proceeding for the disbarment of Joseph M. Fitzgerald. It comes before this court on the motion of the attorney general for a judgment on the report of the referee. The defendant filed an answer but did not appear and offer any testimony before the referee, although notified by registered mail of the time and place of hearing. The finding of the referee, supported by a preponderance of the evidence, is that the defendant has violated his oath as an attorney by conduct warranting his disbarment.
It is the judgment of this court that the findings and conclusions of the referee in his report are confirmed, and it is ordered that the admission of the defendant, Joseph M. Fitzgerald, to the bar of this state be canceled and annulled and his name stricken from the roll of attorneys and counselors at law.
Judgment of disbarment.